                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Jovani Manuel Torres,                           )
                                                )
                       Plaintiff,               )
                                                )           Case No. 17 C 50259
               v.                               )
                                                )           Judge Philip G. Reinhard
Tuell (Nurse Practitioner),                     )
                                                )
                       Defendant.               )

                                            ORDER

        This matter comes before the court on the Report and Recommendation (“R & R”) [58]
of Magistrate Judge Johnston recommending that the court dismiss this case for plaintiff’s failure
to comply with the court’s orders and for failure to effectuate service of process. The court may
accept, reject or modify, in whole or in part, the findings or recommendations of the magistrate
judge in a report and recommendation. See FED. R. CIV. P. 72(b)(3). The court must review de
novo the portions of the report to which objections are made. Id. “If no objection or only partial
objection is made, the district court judge reviews those unobjected portions for clear error.”
Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999). In this case, the court has
received no objections to the R & R (see [58], showing that objections were due by March 18,
2019). The court has reviewed the record in this case and finds that the February 27, 2019, R &
R is not clearly erroneous. Accordingly, the court adopts in its entirety Judge Johnston’s R & R.
Plaintiff’s complaint is dismissed without prejudice for plaintiff’s failure to comply with the
court’s orders and for failure to effectuate service of process. Final judgment will enter.


Date: 03/22/2019                             ENTER:



                                             _________________________________________
                                                 United States District Court Judge



                                                            Notices mailed by Judicial Staff. (LC)
